UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 06-7035



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


GEORGE MATOS ROCHA,

                                              Defendant - Appellant.


Appeal from the United States District        Court for the Middle
District of North Carolina, at Durham.         James A. Beaty, Jr.,
District Judge. (1:99-cr-00326-JAB)


Submitted:   November 6, 2006          Decided:     November 16, 2006


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


George Matos Rocha, Appellant Pro Se.    Clifton Thomas Barrett,
Assistant United States Attorney, Greensboro, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           George Matos Rocha appeals the district court’s order

denying his motion under Fed. R. Crim. P. 36.   “Rule 36 authorizes

a court to correct only clerical errors in the transcription of

judgments.”   United States v. Werber, 51 F.3d 342, 343 (2d Cir.

1995).   Because the district court correctly determined that there

was no such clerical error in the transcription of the judgment in

this case, the court properly denied Rocha’s motion.    Finding no

error, we affirm on the reasoning of the district court.       See

United States v. Rocha, No. 1:99-cr-00326-JAB (M.D.N.C. May 19,

2006).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           AFFIRMED




                               - 2 -